DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Cannon on 8/25/2022.


The application has been amended as follows: 

1. (Currently Amended) A system comprising:
a display; 
a processor coupled to the display; and 
a memory coupled to the processor and having stored thereon instructions, which when executed by the processor, cause the processor to:
display, on the display, a screen including a three-dimensional (3D) view of a 3D model of a luminal network including a 3D model of a target, which is derived from [[CT]]computed tomography (CT) images and which is from a perspective of a tip of a medical device disposed within a patient;
display, in the screen, a live two-dimensional (2D) fluoroscopic view showing the medical device; and
display a target mark, which corresponds to the 3D model of the target, overlaid on the live 2D fluoroscopic view.

2. (Currently Amended) The system of claim 1, 
wherein the 3D model of the luminal network is generated from a pre-procedure CT image data set. 

13. (Currently Amended) A method for visualizing a medical device relative to a target:
displaying, in a screen, a three-dimensional (3D) view of a 3D model of a luminal network including a 3D model of a target, which is derived from computed tomography (CT) images and which is from a perspective of a tip of a medical device disposed within a patient;
displaying, in the screen, a live two-dimensional (2D) fluoroscopic view showing the medical device; and
displaying a target mark, which corresponds to the 3D model of the target, overlaid on the live 2D fluoroscopic view. 

18. (Canceled)


19. (Currently Amended) The method of claim [[18]]14, further comprising generating the 3D model of the luminal network from a pre-procedure CT image data set.


Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims now read over the closest reasonable prior art to Weingarten et al (‘687) and similar documents which expressly disclose and teach the overlay and tracking of CT and target data with a 3d view, but fail to disclose the 3d modeling of a luminal network with a target mark, the display of a live 2d fluoroscopic view and wherein the target mark is pulled from the 3d model of the target (data) and overlaid onto the live 2d fluoroscopic view in a live setting. The processing of Weingarten et al, at best, discloses the setting of a target mark for a general location/coordinate of the target region(s), but does not import such data from the 3d model of the luminal network which includes the target mark as a component of the data in the 3d coordinate system into a live setting 2d fluoroscopic view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793